Case 2:19-cv-00735-SPC-NPM Document 18 Filed 09/02/20 Page 1 of 2 PageID 218




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

CHRISTOPHER RICHARD PRETZER,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-735-FtM-38NPM

COMMISSIONER OF SOCIAL
SECURITY,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is a sua sponte review of the file. This is a Social Security case.

The parties have not indicated whether they consent to have this case, or any part of it,

decided by the assigned United States Magistrate Judge. See 28 U.S.C. § 636(c). Of

course, either party is free to withhold consent without any adverse consequence. If the

parties intend to consent, however, the Court directs them to file a notice of consent form

(available of the Court’s website).

        Accordingly, it is now ORDERED:

        If applicable, the parties are directed to file a notice of consent form on or before

September 9, 2020.

        DONE and ORDERED in Fort Myers, Florida this 2nd day of September, 2020.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00735-SPC-NPM Document 18 Filed 09/02/20 Page 2 of 2 PageID 219




Copies: All Parties of Record




                                     2
